Citation Nr: 0500637	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  99-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to February 
1986.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2002, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, so that additional development 
could be undertaken in connection with the veteran's reopened 
claim of entitlement to service connection for a back 
disorder.  By its prior decision of June 2002, the Board 
found that new and material evidence had been presented to 
reopen the veteran's previously denied claim for service 
connection for a back disability.  Following the RO's 
completion of the requested actions on remand, the case was 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran sustained a soft tissue injury of the neck 
while on active duty in August 1982.

2.  No back disorder, including arthritis, is shown in 
service subsequent to the August 1982 injury or for many 
years following the veteran's discharge from service.  

3.  No competent medical professional has offered any finding 
or opinion linking any current disability of the veteran's 
back to a disease or injury in military service, including 
the soft tissue injury of his neck. 


CONCLUSION OF LAW

A back disorder, to include any residual of soft tissue 
trauma in service, was not incurred in or aggravated by 
service, nor may arthritis of the spine be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2004); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded to the RO by the 
Board in November 2003 for additional development, including 
obtaining service personnel records of the veteran, affording 
him a VA medical examination, ensuring compliance with a 
change in the law as to the VA's processing of claims, and 
readjudication.  All of the actions sought by the Board 
appear to have been completed to the extent possible and 
neither the veteran nor his representative contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  Notation is made that, despite notice to the veteran 
at his most recent address of record, he failed to appear for 
scheduled VA medical examinations in July 2004.  Also, it 
appears that through the Board's own development efforts 
prior to entry of its November 2003 remand, the veteran's 
service personnel records were obtained, thereby obviating 
the need for the RO to undertake further actions in that 
regard.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004). 

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain for the claimant; and notice to submit relevant 
evidence in the claimant's possession.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Full and complete, written notice of 
the foregoing was provided to the veteran by way of the 
Appeal Management Center's correspondence of March 2004.  The 
veteran did not respond.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, service medical 
and personnel medical records have been obtained and made a 
part of his claims folder, as have all known examination and 
treatment records compiled during postservice years.  

VA has a duty under some circumstances to provide 
examinations.  38 U.S.C.A. § 5103(d).  The veteran was 
requested to appear in July 2004, for VA medical examinations 
so that further medical input could be obtained regarding his 
claim to reopen for service connection for a back disorder.  
The veteran failed, without explanation, to appear for the 
examinations.  That failure, alone, is a valid basis for a 
denial of his reopened claim, but in the absence of notice to 
the veteran of the applicable regulation.  38 C.F.R. 
§ 3.655(a),(b) (2004).  In any event, all assistance due the 
veteran has been rendered.  In view of his unwillingness to 
appear for an examination, the notice provided to him, and 
the fact that there are no known records outstanding; the 
Board finds that further assistance would not be reasonably 
likely to substantiate the claim.

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the RO adjudication in September 1998 
preceded the enactment of the VCAA, full notice of the VCAA 
followed with readjudication by the RO, and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

Analysis

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service medical records disclose that, in August 1982, the 
veteran fell from a height of 20 feet while out in the field 
with the Air Assault School, and hit the back of his neck.  
He reported having pain in the lower part of his neck.  X-
rays of the cervical spine were interpreted to be normal; X-
rays of the lumbar-thoracic spine indicated a "question of a 
step off at L-5."  The veteran was sent home he had a 
history of trauma to that region, although he was 
neurologically normal. The diagnosis was that of soft tissue 
trauma.  No further complaints or findings pertaining to a 
back disorder are identified by his service medical records. 

Medical records compiled by VA and non-VA medical 
professionals from 1986 to 1994 detail treatment for various 
disorders, not including any disability of the veteran's 
back.  

A VA spine examination in August 1994 yielded a diagnosis of 
chronic and recurrent backache.  X-ray studies revealed 
evidence of minimal spondylolisthesis at L5-S1 with bilateral 
spondylolysis and a transitional vertebra.  At the time of a 
VA spinal cord examination, also in August 1994, the veteran 
reported that, while training on an exercise course, he was 
being rappelled across a ravine on a rope, which broke, 
causing him to fall 20-25 feet into a muddy ravine with 
rocks.  Such evaluation culminated in entry of diagnoses of 
direct trauma to the lower back and spine, 1984; backaches, 
chronic and recurrent; and possible traumatic arthritis of 
the lumbosacral spine.  

Statements of the veteran are to the effect that his back has 
not been the same since his injury in service and that his 
back has been a constant irritation.  He has also stated that 
he had always worked through the pain and discomfort, but 
that he still lost jobs because he could not do heavy 
lifting, due to severe pain in his back.  He likewise reports 
that he has taken pain medication in an attempt to relieve 
his discomfort.  

Those statements, while competent, are not supported by any 
medical finding or opinion as to the existence of a chronic 
back disorder resulting from the inservice injury in August 
1982.  While the veteran can report a continuity of 
symptomatology, competent medical evidence is, nonetheless, 
needed to establish a relationship between the reported 
symptoms, current disability, and a disease or injury in 
service.  See Charles, supra.

There is no question that the veteran sustained an injury in 
service diagnosed at that time as a soft tissue trauma.  
However, no clinical or radiological abnormality was 
identified at that time, and that, coupled with the fact that 
no other back problem is shown during the remainder of the 
veteran's period of service ending or for more than eight 
years after service, are persuasive that no current 
disability of the veteran's back is related to his period of 
service, including the soft tissue trauma occurring in August 
1982.  Moreover, no medical professional directly links any 
current disorder of the veteran's back to his period of 
active duty or any event thereof.  It, too, must be 
remembered that the record in no way reflects that the 
veteran is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  

In the absence of competent linking evidence, a preponderance 
of the evidence is found to be against claim.  of 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal must be denied.



ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


